UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7828



RICKY RAISZONER GARDNER,

                                              Petitioner - Appellant,

             versus


COLIE L. RUSHTON, Warden of McCormick
Correctional Institution; HENRY DARGAN
MCMASTER, Attorney General of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CA-03-3991-4-27)


Submitted:    April 28, 2005                    Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Raiszoner Gardner, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Melody Jane Brown, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ricky Raiszoner Gardner, a state prisoner, seeks to

appeal the district court’s order adopting the report of the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Gardner

has not made the requisite showing.        Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED




                                - 2 -